Citation Nr: 1509676	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Restoration of a 60 percent rating for degenerative arthritis of the lumbar spine, including an increased rating.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently rated as 20 percent disabling.  

3.  Entitlement to an effective date prior to November 1, 2010 for a 20 percent rating for degenerative arthritis of the lumbar spine.

4.  Entitlement to an increased rating for right knee osteoarthritis, currently rated as 10 percent disabling on the basis of limitation of flexion and beginning April 8, 2013, an additional 10 percent disabling on the basis of limitation of extension.  

5.  Entitlement to a higher initial rating for depression, currently rated as 30 percent disabling.

6.  Entitlement to an effective date prior to February 8, 2011 for a grant of service connection for depression, to include on the basis of clear and unmistakable evidence (CUE) in the October 29, 2007 rating decision.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Polly Murphy (a.k.a. Kathryn P. Murphy), Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010, February 2012, and May 2012 rating decisions by the Regional Offices (RO) in Muskogee, Oklahoma and Cleveland, Ohio.  Jurisdiction remains with the Muskogee, Oklahoma RO.  

The August 2010 RO decision continued a 20 percent rating for radiculopathy of the left lower extremity and a 10 percent rating for the lumbar spine disability.  

The February 2012 RO decision granted service connection for depression with an initial 10 percent rating, continued a 10 percent rating for a right knee disability, and denied TDIU.

The May 2012 RO decision awarded an increased 20 percent rating for the lumbar spine disability effective November 1, 2010.  

The Veteran timely appealed the above RO decisions.    

The RO also issued a September 2012 RO decision awarding a 30 percent initial rating for depression effective February 8, 2011.  This decision was a partial grant and the issue of a higher initial rating for depression remains on appeal.  

The Veteran was afforded an October 2014 videoconference Board hearing before the undersigned.  A hearing transcript is of record.  At the hearing, the Veteran waived review of the additional evidence submitted by the agency of original jurisdiction (AOJ).  

Following the last adjudication by the AOJ, the Veteran submitted additional evidence accompanied by a waiver of AOJ review.  The Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304.

The paper claims folder has been converted in its entirety onto an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).   

The issues of restoration of a 60 percent rating for lumbar spine disability, including an increased rating; an effective date prior to February 8, 2011 for a grant of service connection for depression; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected radiculopathy symptoms of the left lower extremity do not approximate severe incomplete paralysis of the common peroneal nerve. 

2.  Prior to September 24, 2014, the right knee flexion motion loss is not shown to approximate 30 degrees, even when considering functional impairment.  

3.  Prior to April 8, 2013, right knee extension motion loss is not shown to approximate 10 degrees; beginning April 8, 2013 until September 24, 2014, right knee extension motion loss is not shown to approximate 15 degrees.  Additional extension motion loss has not been demonstrated even when considering functional impairment. 

4.  The objective clinical evidence does not show instability or cartilage removal of the right knee.

5.  On September 24, 2014, the Veteran had total right knee replacement surgery.  

6.  Resolving all doubt in the Veteran's favor, his depression/ mood disorder is productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 8521 (2014).

2.  Prior to September 24, 2014, the criteria for a rating in excess of 10 percent for right knee flexion motion loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).

3.  Prior to September 24, 2014, the criteria for higher initial ratings for right knee extension motion loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2014).

4.  Beginning September 24, 2014, the criteria for a total right knee disability rating on the basis of a total right knee replacement are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5055 (2014).  

5.  The criteria for an initial rating for depression/ mood disorder of 50 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The appeal for a higher initial rating for depression arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in June 2010, October 2010, and February 2011, apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran is represented by a private attorney and does not otherwise assert any prejudice from a notification error.  The duty to notify has been met.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained service treatment records and pertinent VA and private treatment records.  The Veteran was afforded multiple VA examinations to assess the severity of his service-connected disabilities on appeal.  Notably, the April 2013 VA examiner does not confirm receipt and review of the claims folder for the orthopedic examination.  However, the claims file is not a "magical or talismanic set of documents," and the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In this instance, the examiner queried the Veteran about the pertinent symptoms and conducted a contemporaneous clinical examination that was fully responsive to the applicable rating criteria.  His report is consistent with the additional clinical evidence of record.  The April 2013 VA orthopedic examination report is adequate for adjudication purposes.  

There is no indication that the Veteran's orthopedic, neurological, or psychiatric disabilities have materially increased since the March 2013 VA/QTC psychiatric examination, April 2013 VA/QTC knee examination, and April 2013 VA spine/ radiculopathy examination, as applicable.  (The Board notes that the Veteran had a total right knee replacement on September 24, 2014, but as detailed below the persuasive evidence after April 2013 does not show a factually ascertainable increase).  Updated VA clinical records have been received and do not reveal clinical findings indicative of more severe symptoms than those recorded in the prior VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.

The Board notes Dr. M's December 2014 contentions that the VA examination and other clinical reports are inaccurate.  He believes this is so because the Veteran reported using pain relief medication (currently Lortab 7.5 milligrams, every four hours) whenever he presented to VA facilities.  Notably, the Veteran, himself, has not indicated that he desired an additional VA examination where he abstained from medication use.  Without the Veteran reporting for an examination when he has abstained from medication use, it is impossible for the Board to address such contentions.  The available clinical findings are otherwise adequate for adjudication and the Board has placed great emphasis on the objective clinical evidence and does not consider any ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  In conclusion, the Board finds Dr. M's objections insufficient to warrant an additional examination.  

During this appeal, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  At the hearing, the Veteran described his pertinent symptoms in detail.  The undersigned inquired about the Veteran's symptoms and medical history.  The legal requirements to establish the claimed benefits was explained.  The Veteran was represented by a private attorney.  Neither the Veteran, nor his representative, asserts prejudice from the hearing and none has been identified.

As discussed above, VA has fulfilled its obligations to notify and assist.  The appeal is ready for review on the merits.  



II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the depression claim, the Veteran is challenging the initially assigned disability rating.  This issue has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 (1)  Increased rating for left lower extremity radiculopathy.

The Veteran is service-connected for left lower extremity radiculopathy under DC 8521 with a 20 percent disability rating.  38 C.F.R. § 4.124a, DC 8521.  Under DC 8521, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

August 2009 VA treatment records reflect that the Veteran continued to have chronic back pain with no radiation into his extremities.  Clinical examination was unremarkable.  The examiner assessed chronic low back pain post June 2008 laminectomy and advised the Veteran to follow up with neurosurgery as needed.  

In August 2009, the Veteran reported that the back surgery did not relieve his symptoms.  He currently experienced constant, severe low back pain.  He had trouble sitting, standing, and moving.  He also had numbness in his left foot.  

April 2010 VA treatment records show that the Veteran reported a flare-up of low back pain over the past several months.  He was unable to exercise and also experienced weakness and pain in his left leg.  Clinical examination showed loss of lumbar lordosis and unspecified decreased lumbar flexion.  Motor function of the lower extremities was weak.  The examiner assessed lumbar degenerative disc, failed back, and left leg radiculopathy.  

In July 2010, the Veteran underwent a VA/QTC spine examination.  The Veteran reported that his low back disability limited his walking distance to a quarter mile and caused him to fall.  His symptoms included: stiffness, fatigue, paresthesia, and numbness.  He denied having muscle spasms or decreased motion.  He complained about weakness in his leg and foot.  During flare-ups, his knee/ ankle would give way, his left foot would go numb and he could not bend over.  Clinical examination showed the Veteran to have a normal posture, but his gait was antalgic due to low back pain.  He could walk without assistive devices.  Musculature was normal.  Straight leg raise testing was negative bilaterally.  No limb atrophy was observed.  Neurological examination showed sensory deficits for the left leg and foot.  Reflexes were normal bilaterally.  The examiner commented that there were IVDS signs and identified the sciatic nerve.  There were no additional neurological disturbances.  The examiner diagnosed IVDS with degenerative arthritis changes and most likely the L5 nerve.  He also maintained the prior diagnosis status post hemilaminectomy and microdiscectomy with degenerative arthritis of the lumbar spine with IVDS.  He remarked that the Veteran's daily activities were affected by limited sports participation, walking 15 minutes or a quarter mile, standing 20 minutes, difficulty pending, and driving two hours.  He stated all activities were limited due to pain.      

September 2010 VA neurologic clinic records show that the Veteran report low back pain and left leg pain from the knee down.  He initially noticed numbness and weakness in his left foot and ankle following the June 2008 surgery.  It was exacerbated by activity and improved with medication.  He denied any bowel symptoms.  Clinical examination showed unspecified reduced motion in all planes due to pain and abdominal girth.  Straight leg raise test was negative.  Neurological examination showed full strength in the lower extremities without atrophy.  Vibration, position, and temperature were intact in all extremities.  However, pinprick was decreased at the left gastrocnemius and lateral malleolus.  Lower extremity reflexes were 1+ for patellar and Achilles.  Gait was mildly antalgic with the Veteran complaining about pain and crepitus in the right knee.  Tandem, heel, and toe walk was intact.  The examiner diagnosed failed lumbar syndrome with continued foraminal compression at L5-S1.  

In October 2010, the Veteran asserted his low back pain and radiculopathy were severe.  He cited symptoms of a scar, restricted motion, paresthesia, and left leg weakness.  He also reported having incapacitating episodes of back pain lasting approximately 36 hours on at least 12 occasions during the past year.  He stated that the left lower extremity pain severely affects his foot causing him to fall.  

In November 2010, the Veteran was afforded another VA/QTC examination.  The symptoms included numbness in foot.  Clinical examination showed muscle spasm causing an abnormal gait.  Weakness was observed with normal muscle tone and musculature.  Straight leg testing was negative.  No atrophy was found in either leg.  The examiner diagnosed degenerative anterior spondylosis, lumbar IVDS, to include left sciatic, peroneal nerve, and neuritis left lower extremity.  He commented that lumbar spine X-rays showed minimal degenerative anterior spondylosis of the lumbar spine.  

In December 2010, clinical examination showed the Veteran to have full motor strength, except 4+/5 in the left foot dorsal extension and inversion.  Muscle tone was normal.  Left lower extremity had hypoesthesia in the L5 dermatome.  Deep tendon reflexes showed a weak left ankle.  The Veteran exhibited an antalgic gait with incomplete weight bearing on the left side.  Toe and heels walks were with difficulty.  Range of motion of lumbar flexion was limited by pain and stiffness.  Extension was limited by stiffness.  Tenderness was observed in the lumbar paraspinal muscles on both sides.  Straight leg raise test was positive for the left leg.  The examiner assessed lumbar degenerative disc disease L5-S1 with left L5 radiculopathy, status post laminectomy. 

April 2012 VA treatment records reflect that the Veteran complained about worsening thoracic back pain over the past week.  In November 2012, the Veteran's wife and mother submitted statements attesting to the Veteran's orthopedic disabilities and their impact on his daily activities, such as limited mobility and consequent depression.  

The April 2013 VA/QTC back examination report reflects continued diagnoses of degenerative arthritis of the lumbar spine status post-surgery and IVDS with left sciatic nerve and left lower extremity radiculopathy.  The Veteran reported left leg pain and numbness had improved somewhat since the back surgery.  He experienced flare-ups when sitting or lying down for prolonged periods.  Muscle strength testing was full, except for 4/5 strength in left knee extension, left ankle plantar flexion and dorsiflexion, and great toe extension.  Muscle atrophy was not observed.  Reflexes were hypoactive (1+/2).  Sensory examination was normal, except for L5 foot/toes having decreased sensation.  Straight leg testing was negative bilaterally.  The examiner described the radiculopathy symptoms as intermittent pain, paresthesia/ dysthesias, and numbness, all of a mild severity.  The Veteran did not have any additional neurological abnormalities.  The Veteran could not lift more than 15 pounds.  He could not stand or sit for prolonged periods.  The examiner concluded that there was no reason to change the diagnoses from the prior VA examination  

In October 2014 correspondence, the representative asserted that the Veteran had both motor weakness and sensory loss in his left leg.  He had increased his medication to treat neuropathic pain.  She asserted separate ratings are warranted for femur, obturator, sciatic, and tibial nerves.  

In December 2014, Dr. M submitted a medical opinion on the left lower extremity radiculopathy based upon review of the medical records and phone interview with the Veteran.  The Veteran informed him that he had pain radiating from his lumbar region into his left buttocks, posterior aspect of his left thigh and calf, and down to his left heel.  He also had numbness in his left calf and the lateral three toes of his left foot.  He had ankle weakness.  He took Gabapentin and immediately noticed an increase in symptoms without it.  Dr. M summarized the Veteran's left lower extremity symptoms as pain, numbness, paresthesias, and weakness.  He noted the Veteran described excruciating lower extremity pain, especially upon increased activity.  All complaints of left leg pain related to the compressed lumbar nerve (S1).  The compression was caused by scar tissue from the June 2008 surgery.  He also believed the left ankle weakness was related to the S1 compression since the Veteran did not have a history of ankle injury.  He concluded that the evidence supported a finding of moderately severe sciatic nerve impairment.  

The Veteran is currently in receipt of a 20 percent rating for left lower extremity radiculopathy.  38 C.F.R. § 4.71a, DC 5242; 38 C.F.R. § 4.118, DC 8521.  He contends that an increased rating is warranted.  

For left lower extremity radiculopathy, a rating in excess of 20 percent requires severe incomplete paralysis of the common peroneal nerve.  38 C.F.R. § 4.124a, DC 8521.  The evidence shows that the Veteran has sensory disturbances, diminished reflexes, weakness, and pain in his left leg due to radiculopathy.  The Board does not find the symptoms above to be sufficient to demonstrate severe left leg radiculopathy.  He does not have left leg weakness beyond 4/5 strength, significant trophic changes, absent reflexes, or complete sensory loss in his left leg.  (See September 2010 VA neurology records; December 2010 VA treatment records; July 2010 and April 2013 VA/QTC examination reports).  The Board considers symptoms of significant skin changes, muscle atrophy, weakness beyond 3/5 strength, absent reflexes, and near complete sensory loss to be severe symptoms.  They are not present in this case.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8521.  The weight of the evidence is against assigning a rating in excess of 20 percent for left leg radiculopathy.  Id.

The Board notes that Dr. M provided a December 2014 medical opinion characterizing the Veteran's left leg radiculopathy as productive of moderately severe impairment.  Dr. M is an expert in orthopedics and competent to provide a medical opinion in this matter.  However, his opinion must be weighed in light of the additional clinical evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As summarized above, the medical evidence is primarily limited to sensory type disturbances of the left lower extremity and many symptoms typically associated severe neurological impairment are not observed.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8521; (See September 2010 VA neurology records; December 2010 VA treatment records; July 2010 and April 2013 VA/QTC examination reports).  Dr. M's opinion is not based upon a clinical evaluation and does not address the above clinical reports suggesting lesser neurological impairment of the left lower extremity.  For these reasons, the Board does not consider Dr. M's opinion persuasive either to show severe neurological impairment of the left lower extremity.  Id.; Gabrielson, supra.  

The Board has considered the Veteran's representative October 2014 contention that additional nerves are affected by the service-connected low back disability.  She cites an April 2009 VA examination.  Review of the July 2010, November 2010, April 2013 VA examination reports include findings from clinical neurological examinations.  These reports do not document separate and distinct neurological symptoms from those considered in the common peroneal nerve rating.  38 C.F.R. § 4.124a, DC 8521.  A separate rating for neurological impairment other than the sciatica nerve would result duplicative rating and is not warranted.  38 C.F.R. §§ 4.14, 4.124a, DC 8520, 8521, 8523. 

Lastly, the Board acknowledges Dr. M's contentions that the clinical evaluations are not representative of the Veteran's condition due to pain medication use.  If the regulatory rating criteria are met, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present disability, the Board has not considered any such effects, but rather the objective evidence outlined above.  In this case, the extent to which ameliorative effects of pain relief medication improved clinically observed function is speculative and accordingly, an insufficient basis to award an increased rating.  

For the reasons stated above, the claim for a rating in excess of 20 percent for a low back disability is denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5242.  An effective date prior to November 1, 2010 for a 20 percent rating for service-connected degenerative arthritis of the lumbar spine is denied.  Id.; 38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.71a, DC 5242.  A rating in excess of 20 percent for left lower extremity radiculopathy is denied.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8521.

(2) Right knee osteoarthritis

On September 24, 2014, the Veteran underwent total right knee replacement surgery.  Under DC 5055, the Veteran is entitled to a total rating for one year following the surgery and a minimum 30 percent rating thereafter.  38 C.F.R. § 4.71a, DC 5055.  A temporary total rating for postoperative right total knee replacement surgery is granted beginning September 24, 2014.  Id.

Prior to September 24, 2014, the Veteran's right knee disability was rated as 10 percent disabling pursuant to DC 5260.  38 C.F.R. § 4.71a, DC 5260.  DC 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  Id. 

DC 5261 provides the rating criteria for limitation of extension of the leg.  Leg extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2014).

In addition to the limitation of motion diagnostic criteria, the rating schedule also includes ratings for subluxation or lateral instability of the knee.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

April 2010 VA treatment records reflect that the Veteran reported chronic right knee instability.  A clinical evaluation of the knee was not performed.  

November 2010 VA/QTC examination shows that the Veteran reported having the following symptoms associated with his right knee disability: weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  He denied having heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  He experienced flare-ups of pain as often as once a day.  The pain level was 7/10 and caused by physical activity.  He reported difficulty standing or walking.  His knee "gave out" often.  He denied any incapacitating episodes of right knee pain.  Clinical examination of the right knee showed weakness, tenderness, and guarding of movement.  The examiner did not observe edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, or drainage.  No subluxation was found.  The examiner also noted locking pain and crepitus for the right knee.  Range of motion for the right knee was flexion to 93 degrees with endpoint pain.  Extension was to 0 degrees without pain.  The examiner commented that joint function was additionally limited by repetitive use.  Medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial/lateral meniscus stability testing was all within normal limits for the right knee.  The examiner continued the diagnosis of right knee osteoarthritis.  

July 2011 VA phone consultation reflects that the Veteran reported that his right knee was "giving out" on him.  More specifically, he felt that when he ascended stairs, his knee would give way.  He denied any falls.  

July 2011 VA X-ray report of the right knee showed severe degenerative changes at the medial knee compartment and moderate to severe degenerative changes at the patellofemoral joint.  

October 2011 VA orthopedic records reflect that the Veteran had constant right knee pain, aggravated by activity.  Clinical examination of the right knee showed well-healed midline scar, varus alignment, and effusion.  Range of motion was 0 to 120 degrees.  The examiner described the right knee as stable with tenderness on the joint line.  He noted that the July 2011 X-ray report showed severe tricompartmental degenerative joint disease.  The examiner provided a pain relief injection.  

May 2012 VA orthopedic clinical records reflect that the injections worked well.  However, over the past month, his right knee pain returned.  He requested another injection.  Right knee clinical examination showed no effusion and full range of motion.  Stability testing was noted for slight laxity of the anterior cruciate ligament (ACL), but was otherwise normal.  Another pain relief injection was given.  

In May 2012, the Veteran reported that the pain in his right knee necessitated periodic pain relief injections.  He asserted his difficulties with standing, walking, and falls were tantamount to functional impairments approximating an increased rating.  

In November 2012, the Veteran's mother wrote that the Veteran had limited his activities with his children due to right knee pain.  He could not walk far.  At the same time, his wife wrote that he had severe bone on bone arthritis in his right knee.  His pain medication provided minimal relief and he was restricted in most activities.  

December 2012 VA orthopedic clinic records reflect that the Veteran had his most recent right knee pain relief injection in April.  He requested another one.  Clinical examination showed right knee crepitus and unspecified painful range of motion.  The assessment of right knee degenerative joint disease was continued and another pain relief injection was given.  

April 2013 VA knee examination reflected a diagnosis of right knee osteoarthritis, status post two ACL repairs.  The Veteran reported that the disability was progressive.  He had flare-ups of joint pain "all the time."  Range of motion testing showed right knee flexion was to 105 degrees with endpoint pain.  Right knee extension was to 10 degrees with endpoint pain.  Repetitive motion did not additionally restrict movement.  The examiner identified the functional impairments as less movement than normal, pain, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Pain to palpation was not observed.  The Veteran exhibited full strength in his right knee flexion and extension motion.  Right knee anterior, posterior, and medial-lateral stability tests were normal.  The examiner did not note evidence of recurrent patellar subluxation/ dislocation.  He also did not find evidence of a meniscal (semilunar cartilage) condition.  He reported that the Veteran regularly wore a knee brace.  He commented that the functional impact of the right knee disability was that the Veteran could not bear weight on the right knee for long periods, nor could he walk far distances.  

October 2013 VA orthopedic clinic records reflect that the Veteran desired to be placed on the total knee replacement wait list.  The clinical findings are unclear as the examiner only listed findings for the left knee.  The examiner diagnosed tricompartmental arthrosis and provided another pain relief injection.  

October 2013 X-rays of the right knee show that the Veteran had severe degenerative changes at the medial compartment with bone-on-bone sclerosis.  No knee joint effusion or soft tissue damage was found, nor was any evidence of fracture or dislocation.   

January 2014 VA orthopedic clinic records show that the Veteran had a pain relief injection for his right knee.  The clinical findings were unremarkable.  Another injection was advised in three months.  

June 2014 VA orthopedic clinic records show similar findings as prior orthopedic clinic records.  The Veteran continued to be on the total knee replacement wait list and received another pain relief injection for his right knee.  

August 2014 VA primary care records reflect that the Veteran complained about edema in both feet manifesting within the last two to three weeks.  Clinical examination was unremarkable and no pertinent diagnosis was listed.  

In an October 2014 letter, the representative asserted that a separate rating for right knee instability is warranted prior to the Veteran's recent total right knee replacement.

At the October 2014 videoconference hearing, the Veteran reported that he recently underwent a total right knee replacement.  He had been taking pain relief injections for many years.

In December 2014, Dr. M also provided a medical opinion concerning the right knee disability based upon review of the record and phone interview with the Veteran.  As noted, Dr. M is an experienced orthopedic surgeon and well-qualified to provide medical opinion.  Dr. M believed that the Veteran had experienced right knee instability since his January 1993 surgery.  It was caused by change of direction movement.  From review of the record, Dr. M. opined that the semilunar cartilage removal rating criteria applied.  He believed the Veteran had right knee instability since the initial 1993 surgery.  He explained that an ACL deficient knee would cause many long term symptoms, such as instability when changing directions and additional joint injury, such as traumatic arthritis.  From his review of the record, he opined that the Veteran had severe right knee instability since service.  He believed the current clinical reports were inadequate and referred to an absence of unspecified joint stability testing.  

Dr. M also reported that at the time of the 2001 surgery the Veteran may have damaged his lateral meniscus.  He noted that the 2001 operative report was unavailable.  However, if the 2001 operative note showed meniscus damage, it would meet the criteria for semilunar cartilage removal under DC 5259 since any damage would be clinically tantamount to cartilage removal.  Dr. M concluded that a 30 percent rating for severe right knee instability and an additional 10 percent for partial excision of the medial meniscus and another separate 10 percent rating for damaged/ partial removal of the lateral meniscus, if supported by the 2001 operative report.  

The Veteran is now in receipt of a total rating beginning September 24, 2014 based upon total right knee replacement convalescence.  38 C.F.R. § 4.71a, DC 5055.  Prior to the September 24, 2014, his right knee disability was rated as 10 percent disabling based upon limitation of motion of the flexion and beginning April 8, 2013, 10 percent disabling on the basis of limitation of extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  He contends that increased and/ or separate ratings are warranted for his right knee disability prior to September 24, 2014. 

As explained below, the Board finds that increased or separate ratings are not warranted prior to September 24, 2014.  38 C.F.R. § 38 C.F.R. §§ 4.71a, DCs 5257, 5259, 5260, and 5261.  In analyzing the claim, the Board has considered the Veteran's and others' statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25. 

The Veteran has not demonstrated limitation of flexion to warrant an increased rating pursuant to DC 5260.  38 C.F.R. § 4.71a. DC 5260.  (See November 2010 and April 2013 VA/QTC examination reports; October 2011 VA orthopedic records).  The examiners noted their observations of functional impairment during range of motion testing, including the beginning of pain.  His subjective reports of functional impairment during flare-ups were recorded.  However, the clinical evaluations of record reflect greater range of knee flexion motion than contemplated for a rating in excess of 10 percent, even when considering functional impairment due to pain.  Id.; 38 C.F.R. § 4.71a, DC 5260.  The Veteran's reports of flare-ups of knee pain when using stairs and during exertive or prolonged activities have been considered.  While acknowledging the Veteran's complaints about flare-ups of knee pain, the probative clinical findings demonstrate a greater range of motion than contemplated by the schedular 20 percent rating criteria for limitation of knee flexion.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  Consequently, the Board declines to assign a rating in excess of 10 percent for limited flexion motion of the right knee based upon the Veteran's reports of generalized increased knee pain during flare-ups.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260.

The Board has considered whether a higher rating is warranted based upon limitation of right knee extension.  38 C.F.R. § 4.71a, DC 5261.  On April 8, 2013, it was factually ascertainable that the Veteran had the requisite limitation of right knee extension to warrant a 10 percent rating.  (Id.; April 2013 VA/QTC examination report).  There is no clinical evidence suggesting a greater restriction in right knee extension anytime thereafter.  Prior to April 8, 2013, the Veteran did not meet the compensable rating criteria based upon limitation of extension.  (See November 2010 VA/QTC examination report; October 2011 VA orthopedic records).  Again, the Veteran's complaints about flare-ups have been considered, but the highly probative clinical findings do not show the requisite limitation of extension prior to April 8, 2013.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  A compensable rating prior to April 8, 2013 and rating in excess of 10 percent rating thereafter for right knee limitation of extension is not warranted.  Id.; 38 C.F.R. § 4.71a, DC 5261.

The Board has also considered additional instability/ subluxation ratings under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  The Veteran has given multiple subjective reports about his right knee "giving way" or similar statements indicating right knee instability or subluxation.  Dr. M. opined that the Veteran had severe right knee instability since his initial ACL repair surgery.  Although Dr. M is competent to provide a medical, the Board must weigh it in light of the record.  Gabrielson,  7 Vet. App. 36 (1994).  Here, the medical evidence does include any clinical findings suggesting right knee instability or subluxation.  (See November 2010 and April 2013 VA/QTC examinations reports; VA orthopedic clinic records from October 2011 and May 2012).  Again, the unbiased clinical assessments are generally more probative than the Veteran's reports and in this case, they do not include objective findings of knee instability.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  Dr. M's opinion is not based upon a clinical evaluation and does not address the above clinical reports suggesting that the knee is stable.  The Board does not consider Dr. M's opinion persuasive to show right knee instability.  Id.; Gabrielson, supra.  In conclusion, the weight of the persuasive evidence is against assigning a separate rating for right knee instability or subluxation.  See id.; 38 C.F.R. § 4.71a, DC 5257.  

Dr. M asserted that the Veteran possibly has meniscus damage equivalent to cartilage removal and cited DC 5259 as an appropriate rating.  38 C.F.R. § 4.71a, DC 5259.  Review of the record shows that right knee X-rays were taken July 2011 and October 2013.  Notably, the October 2013 X-ray report clearly indicates that there was no evidence of prior right knee fracture or dislocation.  The April 2013 VA examiner specifically noted that the Veteran did not have a meniscal (semilunar cartilage) condition.  Again, Dr. M did not clinically evaluate the Veteran and does not explain why a significant clinical abnormality, such as meniscal dislocation, would not be noted in the prior clinical evaluations.  Given the inconsistency with prior clinical evidence and absence of contemporaneous physical evaluation by Dr. M, the Board does not find his medical opinion persuasive to show a compensable right knee cartilage disorder.  38 C.F.R. § 4.71a, DCs 5258, 5259.   

Lastly, the Board acknowledges Dr. M's contentions that the clinical evaluations are not representative of the Veteran's right knee condition due to pain medication use.  If the regulatory rating criteria are met, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro, 16 Vet. App. at 382.  This includes the ameliorating effects of medication.  See Jones, 26 Vet. App. 56 (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present right knee disability, the Board has not considered any such effects, but rather the objective evidence outlined above.  In this case, the extent to which ameliorative effects of pain relief medication improved clinically observed right knee function is speculative and an insufficient basis to award an increased rating.  

For the reasons stated above, the preponderance of the evidence weighs against the claim for an increased rating for a right knee disability prior to September 24, 2014, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5257, 5260, 5261 (2014).    

(3) Higher initial rating for depression

Depression is rated under 38 C.F.R. § 4.130, DC 9434, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

January 2011 VA psychology records reflect that the Veteran was experiencing depression from chronic pain.  He had difficulty sleeping due to racing thoughts and depressive emotions.  He had short term memory problems and irritability.  Mental status examination (MSE) was notable for a dysphoric mood with congruent affect.  The Veteran displayed normal speech patterns and was alert and oriented.  The examiner assessed depression secondary to chronic pain.  

February 2011 VA psychology records reflect that the Veteran had been feeling depressed over the past two weeks.  He described being angry and having uncontrollable crying spells.  He believed he was unable to work following 2008 back surgery.  He expressed violent ideations over his pending compensation claim.  He denied suicidal ideas.  The clinician offered inpatient treatment, but the Veteran declined due to bad weather.  He agreed to visit when the weather improved to obtain medication.  A follow-up call the next day showed that the Veteran's mood had significantly improved.  He denied suicidal ideations and sounded hopeful.  

A subsequent February 2011 VA tele-med psychology consultation showed similar MSE findings to those recorded in January 2011.  The clinician assessed depression due to general medical condition and listed a GAF of 58.

May 2011 VA psychology records show that the Veteran reported continuing problems with anxiety, depression, and sleep.  He regularly took his medication and noticed some improvement in depression and irritability.  The examiner assessed an overall improvement in chronic depression.  MSE reflected substantial similar findings from January and February 2011.  The clinician continued the assessment of depression due to general medical condition and listed a GAF of 58.

June 2011 VA examination report reflects that the Veteran had depression for about six months.  The examiner stated that he reviewed the claims folder and listed the pertinent treatment history.  The Veteran described severely depressed moods with crying spells, anhedonia, poor concentration, increased appetite, and poor sleep.  He was followed through VA tele-med.  He continued to feel depressed, but believed medication had generally improved his mood.  He also reported improved sleep.  MSE showed the Veteran to have fair grooming and good personal hygiene.  He was fully oriented.  His affect was mildly sad and he exhibited a depressed mood.  Memory, attention, and concentration were within normal limits.  However, the Veteran was concerned about his forgetfulness.  There were no signs of a thought disorder due to derailment, tangentially, or circumlocution.  He denied hallucinations or delusions.  No impairment of thought process or communication was observed.  He denied homicidal or suicidal ideations and otherwise inappropriate impulses.  The examiner diagnosed major depression, recurrent, mild.  She assigned a GAF of 75.  She commented that the Veteran has mild impairment due to social and occupational functioning.  He was not working due to physical disability and reported some memory problems.  Socially, he had a very good relationship with family members, but distrusted others.  The examiner further commented that the Veteran's depression was related to his physical disabilities.  

August 2011 VA treatment records were substantially similar to the May 2011 VA treatment records.  The clinician continued the assessment of depression due to a general medical condition and listed a GAF of 58.

September 2011 VA treatment records reflect that the Veteran complained about having an irritable mood in the afternoon and expressed irritability over obtaining medication refills.  He reported improved sleep.  MSE was unchanged from prior reports.  The examiner assessed that the Veteran continued to struggle with depression.  He recommended individual therapy.  

December 2011 VA treatment records were substantially similar to the August and May 2011 VA treatment records.  The clinician continued the assessment of depression due to a general medical condition and listed a GAF of 58.

January 2012 VA treatment records show that the Veteran's symptoms had improved with medication.  He was trying weight loss exercise.  He was better able to cope with irritability symptoms.  The examiner assessed that the Veteran was showing signs of improvement and recommended continued individual therapy.  

May 2012 VA treatment records reflect that the Veteran adjusted his medication.  His sleep had improved, but he continued to worry about pain and hypertension.  The examiner assessed an overall improvement in chronic depressive mood symptoms.  MSE examination was remarkable for an anxious mood with congruent affect, but otherwise normal.  The clinician continued the assessment of depression due to a general medical condition and listed a GAF of 58.

September 2012 VA treatment records reflect that the Veteran recently changed his medication.  He reported irritability and anxiety after he stopped smoking.  MSE was significant for a worried mood, but was otherwise normal.  The clinician continued the assessment of depression due to a general medical condition and listed a GAF of 57.

November 2012 VA treatment records reflect that the Veteran reported "doing well."  He had 3-4/10 depression.  MSE was unremarkable.  The examiner listed an assessment of mood disorder due to a general medical condition with a GAF of 59.  

January 2013, March 2013, May 2013, and July 2013 VA treatment records reflect that the Veteran's mood was manageable despite chronic pain.  

In March 2013, the Veteran underwent a VA/QTC psychological examination with review of the claims folder.  The examiner listed a diagnosis of mood disorder due to a general medical condition, with depressive features.  She listed a GAF of 65.  She characterized the disorder as being productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported living with his wife and two daughters.  He had good relationships with them and enjoyed being a father.  His daily activities were limited by chronic pain.  He attended church.  He was unemployed due to chronic pain and denied any history of persistent interpersonal difficulty in occupational settings.  He reported a history of depression beginning with the 2008 back surgery.  He experienced tearfulness, amotivation, and anhedonia.  He had adequate sleep.  His memory and concentration were poor.  However, his daily mood was good and he avoided negative thoughts.  He believed his medical condition caused his depression.  He received VA tele-med consultations every three months and denied any emergency room or inpatient treatment.  The examiner noted symptoms of mild memory loss and disturbances of motivation and mood.  She changed the diagnosis from depression to mood disorder.  She commented that the Veteran had reduced his symptoms from lifestyle modifications.   She cited his minimal social contacts and ability to avoid social interaction outside of his family.  She believed he would have increased symptoms in an occupational setting due to irritability and memory impairments.    

At the October 2014 videoconference hearing, the Veteran's representative noted that he had crying spells.  She disputed the June 2011 VA examiner's findings, asserting that the examiner did not review the claims folder.  She believed the rating should be at least 50 percent.   

Resolving all doubt in the Veteran's favor, the Board finds that an initial 50 percent rating for depression is warranted.  The Veteran's depression/ mood disorder symptoms generally consist of: depression, crying spells, sleep impairment, irritability, and memory problems.  Throughout the claims periods, the Veteran maintained good social function with his family.  Although his social activities outside of his family were limited, he reports attending church.  For his occupational limitations, he has consistently cited his overall physical condition as the cause of his unemployment, rather than depression or mood disorder.  (March 2013 VA/QTC examination report).  

Treating clinicians have assigned GAF scores between 57-59 for moderate symptoms, while VA examiners have assigned GAF scores of 65 and 75 indicative of less severe symptoms.  On one isolated occasion, the Veteran expressed violent ideation.  At no time has the Veteran displayed poor grooming, panic attacks, suicidal ideation, psychosis, or disorientation; his depression/mood disorder symptoms have never been of a severity to warrant inpatient or emergency treatment.   

The March 2013 VA examiner indicated that the depression/ mood disorder symptoms approximated reduced reliability in social and occupational function.  She indicated that the Veteran experienced improved function due to limiting his social contacts and being unemployed.  While the ongoing VA treatment records from 2012 and 2013 indicate that the Veteran had a manageable mood and on multiple occasions assessed himself as doing well, the Board finds that the 2013 examination report provides a basis for awarding a 50 percent rating.  In addition to these findings, the predominant GAF scores have ranged in the high 50s (57-59), indicative of moderate depression/ mood disorder symptoms.  (See generally VA treatment records from January 2011 to July 2013).  These scores were assigned by treating clinicians.  

While the Veteran does not manifest flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, or impaired judgment, his overall symptoms nearly approximate those delineated for a 50 percent rating.  However, the criteria for a 70 percent rating are not met or approximated and the 50 percent rating is the highest assignable rating based on exhibited symptoms.

 (4) Extraschedular considerations for increased rating claims

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected back, left lower extremity neuropathy, right knee, and depressive disabilities to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, reduced knee joint motion, sensory disturbance in the left lower extremity, and depression and irritability associated with a mood disorder.  The evidence does not show extraordinary symptoms.  Consequently, the degree of disability exhibited for these disabilities is contemplated by the rating schedule.  

The Board notes Dr. M.'s December 2014 report that the Veteran should be entitled to an extraschedular rating.  He stated that the June 2008 surgery caused extensive post-operative inflammation and scar tissue.  While the Board does not dispute Dr. M's clinical description, the fact remains that it has not resulted in clinically observable manifestations of extraordinary symptoms that are not contemplated by the rating schedule for orthopedic and neurological disorders.  

In conclusion, the assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for left lower extremity radiculopathy associated with degenerative arthritis of the thoracolumbar spine is denied.  

A compensable rating prior to April 8, 2013 and in excess of 10 percent thereafter on the basis of limitation of right knee flexion is denied. 

A rating in excess of 10 percent on the basis of limitation of right knee extension is denied.  

A total rating beginning September 24, 2014 for total right knee replacement is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

An initial rating of 50 percent for depression is allowed, subject to the regulations pertinent to the disbursement of monetary funds.   


REMAND

Restoration of a 60 percent rating for degenerative arthritis of the lumbar spine, including an increased rating

At the Board hearing, the representative raised the matter of whether the September 2009 RO decision reducing the service-connected lumbar spine disability rating from 60 percent to 10 percent was proper.  A September 2009 letter informed the Veteran about his rights to appeal the decision.  Review of June and September 2010 Veteran statements by the Veteran indicates a disagreement with that determination and a desire for appellate review.  The RO construed the Veteran's June and September 2010 statements as increased rating claims.  As the particular circumstances of this case delineated above show disagreement with the determination and an intent to appeal the September 2009 RO decision, a statement of the case should be issued.  38 C.F.R. § 20.201 (2014); see also Gallego v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  As the claim for an increased rating for lumbar spine disability is inextricably intertwined with the restoration issue, consideration must be deferred pending this development.  

Effective date prior to February 8, 2011 for service-connected depression

At the October 2014 hearing, the Veteran's representative asserted that the October 29, 2007 RO decision denying service connection for depression constituted clear and unmistakable error (CUE).  She asserted that the RO did not properly consider whether the Veteran's depression was secondary to service-connected disabilities.  She cites contemporaneous VA treatment records showing depressive symptoms caused by service-connected disabilities.  (See July 2007 VA treatment records, received by VA in August 2007).  The AOJ has not considered this issue.  (See May 17, 2014 supplemental statement of the case).  To afford the Veteran due process, the AOJ must readjudicate the issue of an earlier effective date for service connection for depression, inclusive of whether the October 29, 2007 RO decision should be revised or reversed on the basis of CUE.  

Entitlement to TDIU 

The Veteran was afforded a VA general medical examination in April 2013 to assess his employability in light of his service-connected orthopedic disabilities.  The examiner's medical opinion lists the Veteran's occupational restrictions due to service-connected orthopedic disabilities and implies that physical occupational duties are greatly limited.  However, the opinion does not directly address whether sedentary employment is feasible.  The Board notes that Dr. M provided a favorable opinion expressly stating that sedentary employment was not possible.  Since Dr. M (and the October 2014 vocational counselor) did not conduct contemporaneous physical evaluations, the Board does not consider their opinions alone persuasive to warrant a TDIU award.  Another VA TDIU examination is necessary to determine whether sedentary employment based upon clinical findings in light of the additional evidence and medical opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TDIU examination.  The electronic claims folder must be available and reviewed by the examiner.  

The examiner should conduct a complete physical evaluation with any indicated testing. 

The examiner must note that the Veteran is service connected for the following disabilities: depression, 30 percent disabling, radiculopathy left lower extremity 20 percent disabling, lumbar spine arthritis, 20 percent disabling, right knee limitation of flexion, 10 percent disabling, right knee limitation of extension, 10 percent disabling, tinnitus, 10 percent disabling, right second metacarpal fracture, 10 percent disabling, and then bilateral hearing loss, right knee scar, and lumbar spine scar, all noncompensably disabling.  His overall disability rating is 70 percent. 

The examiner is asked to opine on whether the Veteran's above service connected disabilities, alone and without consideration to non-service connected disabilities, are more likely than not (i.e. 50 percent probability or greater) productive of unemployability, both sedentary and physical, consistent with the Veteran's high school education and occupational experience in computer installation and repair.  

The examiner must specifically consider and discuss the Veteran's reports and assessments given by the October 2014 vocational counselor and December 2014 medical opinion from Dr. M.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Issue a statement of the case regarding the matter of restoration of a 60 percent rating for lumbar spine disability and afford the Veteran and his representative an opportunity to respond.  In order to perfect this appeal, a substantive appeal must be filed within 60 days of its issuance.  

3.  Readjudicate the issue of entitlement to an effective date earlier than February 8, 2011, for the grant of service connection for depression, to include on the basis of CUE in the October 2007 rating decision.  Also readjudicate the claim for an increased rating for lumbar spine disability.  Thereafter, adjudicate entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the Veteran and his representative and an opportunity for response.  Return the appeal to the Board for further appellate review, as appropriate.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


